internal_revenue_service department of the treasury index number 07-big_number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-110667-99 date date trust a b c foundation bank company court state d1 d2 year year dear this letter responds to the letter dated date and subsequent correspondence submitted by trust’s authorized representatives on behalf of trust requesting rulings under sec_170 and sec_664 of the internal_revenue_code concerning the effect of a proposed reformation of trust on the qualification of trust as a charitable_remainder_unitrust under sec_664 and the applicable deduction to a and b under sec_170 the information submitted states that on d1 a and b husband and wife executed and funded trust a and b funded trust with shares of company which are represented as being non- publicly traded stock and thus not qualified_appreciated_stock as defined in sec_170 trust is represented to be a charitable_remainder_unitrust crut the governing instrument of trust names c and bank as trustees as executed trust is required to pay annually to a and b or the survivor a unitrust_amount equal to the lesser_of a the amount of the trust income or b a fixed percentage of the net fair_market_value of the trust estate provided that the unitrust_amount shall also include any amount of trust income that is in excess of the fixed percentage of the net fair_market_value of the trust estate to the extent that the aggregate of the unitrust amounts paid in prior years was less than the aggregate of the unitrust amounts computed as a fixed percentage of the net fair_market_value of the trust estate as executed trust further provides that upon the death of the survivor of a and b the remaining assets of the trust estate shall be distributed to one or more charitable remaindermen each of which must be a type of charity described in each of sec_170 sec_170 sec_2055 and sec_2522 the charitable remaindermen are designated in a schedule attached to the governing instrument of trust and incorporated by reference into trust to receive the remaining trust estate in the percentages specified in the schedule if a charitable remainderman is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 at the time the distribution is required to be made to it then the trustee shall distribute such respective amount of the trust estate to one or more other organizations described in those sections as the trustee in its sole discretion deems appropriate c as trustee of trust represents that the proposed reformation of trust is necessary to allow trust to convert from a net_income method crut nimcrut to a fixed percentage crut which will be required to pay to a and b or the survivor a unitrust_amount equal to a fixed percentage of the net fair_market_value of the trust estate effective d2 the date of the triggering event c further represents that the proposed reformation of trust is necessary due to a scrivener’s error that makes it impossible for a and b to designate foundation as the charitable remainderman of trust as originally intended foundation is a private_foundation represented as being an organization described in sec_170 but not in sec_170 to establish their original intent a and b have provided the schedule executed d1 designating foundation as the percent charitable remainderman of trust and an affidavit from their former representative who drafted the governing instrument of trust these documents indicate that a and b intended for foundation to be the charitable remainderman of trust on d2 court issued a judgment reforming the governing instrument of trust by changing the method of the payment of the unitrust_amount above and by deleting references to sec_170 this judgment is the triggering event for the proposed conversion of the method of payment of the unitrust_amount above this judgment is subject_to and effective upon the receipt by the trustees of a private_letter_ruling from the internal_revenue_service finding that the proposed reformation will not adversely affect trust’s qualification as a crut under sec_664 and the applicable regulations c represents that none of the necessary parties objected to the reformation and that the attorney_general of state has been given notice of the proceeding in accordance with state law and has waived the right of intervention a and b represent that they are prepared to amend their year and year federal_income_tax returns to reflect the additional income_tax and interest that is payable due to the difference in allowable deductions for a remainder_interest passing to a charitable_organization qualifying under sec_170 and a charitable_organization qualifying under sec_170 sec_1_664-3 of the income_tax regulations provides that notwithstanding sec_1_664-3 if a_trust either provides for payment of the unitrust_amount under a combination of methods that is not permitted under sec_1 a i c or provides for payment of the unitrust_amount under only the method prescribed in sec_1_664-3 then the trust may be reformed to allow for a combination of methods permitted under sec_1_664-3 without causing the trust to fail to function exclusively as a charitable_remainder_unitrust under sec_1_664-1 or to engage in an act of self- dealing under sec_4941 if the trustee begins legal proceedings to reform by date the triggering event under the reformed governing instrument may not occur in a year prior to the year in which the court issues the order reforming the trust except for situations in which the governing instrument prior to reformation already provided for payment of the unitrust_amount under a combination of methods that is not permitted under sec_1 a i c and the triggering event occurred prior to the reformation sec_1_664-1 provides that the term charitable_remainder_trust means a_trust with respect to which a deduction is allowable under sec_170 sec_2055 sec_2106 or sec_2522 and which meets the description of a charitable_remainder_annuity_trust as described in sec_1_664-2 or a charitable_remainder_unitrust as described in sec_1_664-3 sec_1 a i provides that generally a charitable_remainder_trust is a_trust that provides for a specified distribution at least annually to one or more beneficiaries at least one of which is not a charity for life or for a term of years with an irrevocable remainder_interest to be held for the benefit of or paid over to charity the specified distribution to be paid at least annually must be a sum certain that is not less than percent of the initial fair_market_value of all property placed in trust in the case of a charitable_remainder_annuity_trust or a fixed percentage that is not less than percent of the net fair_market_value of the trust assets valued annually in the case of a charitable_remainder_unitrust sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount_paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust in regard to charitable_remainder unitrusts sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 sec_170 generally limits the amount of a contribution to a private_foundation to the donor’s basis in the property sec_170 provides that no deduction is allowed under sec_170 for the value of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 under revrul_76_8 1976_1_cb_179 a_trust that otherwise qualifies as a charitable_remainder_unitrust may provide that the grantor or a recipient of the unitrust_amount may have the power to designate the remainder beneficiary if the remainder beneficiary must be a charitable_organization described in sec_170 sec_2055 and sec_2522 the ruling does not require that the remainder beneficiary must also be an organization described in sec_170 under revrul_79_368 1979_2_cb_109 the deduction allowed for the value of the remainder_interest in property transferred to a charitable_remainder_unitrust is subject_to the percentage limitations set forth in sec_170 where the grantor or a recipient of the unitrust_amount has the power to designate a remainder beneficiary that must be a charitable_organization described in sec_170 but need not be an organization described in sec_170 because the remainder beneficiary may be a private_foundation other than a private_foundation described in sec_170 the deduction may also be limited by sec_170 based solely on the facts and representations submitted we conclude that the proposed reformation will not violate sec_1 a a ii and a or any provisions under sec_664 and the remaining regulations thereunder because of a scrivener’s error in the original trust agreement and evidence presented by a and b that clearly indicates that the proposed reformation is in accordance with a and b’s original intent the proposed reformations will not be treated as violating the requirement that the remainder_interest to charity must be irrevocable accordingly we conclude that the proposed reformation of trust will not adversely affect trust’s qualification as a charitable_remainder_unitrust if it otherwise meets the requirements of sec_664 and the applicable regulations however the proposed reformation of trust will affect a and b’s income_tax deduction under sec_170 allowable for the charitable_contribution made to trust the deduction is subject_to the provisions of sec_170 because the exception provided in sec_170 for qualified_appreciated_stock does not apply under sec_170 the value of the contribution will be determined using the taxpayers’ adjusted_basis rather than the fair_market_value in the contributed stock in addition under sec_170 the taxpayers’ charitable_contribution_deduction for the year and year taxable years will now be limited to percent of the taxpayer’s contribution_base this ruling is conditioned on a and b’s filing timely amended returns for the year and year taxable years reporting reduced charitable deductions for the d1 contribution this ruling is also conditioned on a and b timely paying the increased tax and any interest due for the year and year taxable years in their amended returns a and b must report a reduced charitable deduction in the taxable years which include the d1 deduction because of the limitation of the deduction to the value of the remainder_interest in the basis rather than fair_market_value of the property and because of the percent limitation for contributions of property to a private_foundation this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to trust ’s authorized representatives sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
